DETAILED ACTION

The Applicant’s amendment filed on February 2, 2021 was received.  Claims 21, 40, 44-45 and 47 were canceled.  Claims 20, 22-39, 41-43 and 46 were amended.  Claims 48-55 were added.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued November 2, 2020.

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph on claims 31-32, 33-37 and 43-45 are withdrawn because the claims have been amended.

Claim Rejections - 35 USC § 103
The claims rejections under 35 U.S.C. 103 as being unpatentable over Rademacher et al. and Medard et al. on claims 20-22, 24, 26-27, 29-31, 33-35, 38-40, 42-44 and 45-47 are withdrawn because the claims have been amended or canceled.
The claims rejections under 35 U.S.C. 103 as being unpatentable over Rademacher et al., Medard et al. and Herre et al. on claim 23 is withdrawn because the independent claim 20 has been amended.
The claims rejections under 35 U.S.C. 103 as being unpatentable over Rademacher et al., Medard et al. and Bahr et al. on claims 28 and 32 are withdrawn because the independent claim 20 has been amended.
The claims rejections under 35 U.S.C. 103 as being unpatentable over Rademacher et al., Medard et al. and Melcher et al. on claims 36 and 37 are withdrawn because the independent claim 20 has been amended.
The claims rejections under 35 U.S.C. 103 as being unpatentable over Rademacher et al., Medard et al. and Murayama et al. on claim 41 is withdrawn because the independent claim 20 has been amended.
Please consider the following.
Claims 20, 22-24, 26-27, 29-31, 33-35, 38-40, 42-43, 46, 48-49 and 51-55 are rejected under 35 U.S.C. 103 as being unpatentable over Rademacher (US 2008/0271674) in view of Herre (US 2011/0014371) and Medard (US 2017/0252765).
In regards to claim 20, Rademacher teaches a coating installation comprising:
an applicator (10) which applies coating material to vehicle bodies (fig. 1; para. 22);
a material supply device (12) is connected to an inlet line (13, coating agent supply) which supplies coating material to the applicator, where the supply of material is maybe provided with pressure regulating or volumetric flow control (fig. 1; para. 20-22);
where an application controls (40) controls the pressure regulating or volumetric flow control (fig. 1; para. 24).
Rademacher teaches a second metering device (30) comprises a cylinder unit (32) which provides a cylinder chamber (34, buffer reservoir) which buffers pressure fluctuations (fig. 1; para. 25-26)
Rademacher teaches a first metering device (20) is connected to the inlet line, where the first metering device is suggested to be a metering pump such as a simple gear metering pump provides metering of the coating material during application (para. 15).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the toothed wheel pump of Herre onto the first metering device of Rademacher because Herre teaches it will provide for a material conveyed per unit of time to be changed automatically during the application s (para. 63).  
Further regarding claim 20, Rademacher and Herre does not explicitly teach the applicator comprises a printhead.
However, Medard teaches an applicator (6) comprising a printing head (fig. 1-4; para. 49-50).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the applicator of Medard onto the applicator of Rademacher and Herre because Medard teaches it possible to obtain a perfect junction between two stripes from two successive passes (para. 7).
In regards to claim 22, Rademacher, Herre and Medard as discussed above, where Rademacher teaches the simple gear metering pump (para. 15) and Herre teaches the metering pump is a toothed wheel pump (gear pump) (para. 63).
In regards to claim 23, Rademacher, Herre and Medard as discussed above, but do not explicitly teach the metering pump is adapted to be flushed with a flushing agent in order to flush coating agent residues out of the metering pump.
However, Herre teaches a flushing agent line (26) is connected to a color line (25) which is connected to the metering pump (10).  Herre teaches the flushing agent line supplies a flushing 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the flushing agent line connected to the metering pump of Herre onto the metering pump of Rademacher, Herre and Medard because Herre teaches it will allow for flushing so that the line may supply the next color (para. 154).
In regards to claim 24, Rademacher, Herre and Medard as discussed above, where Rademacher teaches a second metering device (30, piston dispenser) in line with the applicator, where the second metering device provides precision metering of the coating material (fig. 1; para. 25).
In regards to claim 26, Rademacher, Herre and Medard as discussed above, where Rademacher teaches the material supply device is inherently connected to a reservoir for coating material, as over time, the applicator will apply the coating material and the reservoir will provide a fresh supply of the coating material (fig. 1; para. 22).  
In regards to claim 27, Rademacher, Herre and Medard as discussed above, where Rademacher teaches
a pressure sensor (23) which measures pressure at the outlet of the first metering device (fig. 1; para. 24);
a flow measuring sensor (37, flow measuring cell) measures the flow rate to the applicator (fig. 1; para. 28);
the application controls (40, controller) controls the first metering device, where the control is capable of being based on pressure and flow rate (fig. 1; para. 24, 28-30).
In regards to claims 29-30, Rademacher, Herre and Medard as discussed above, where Rademacher teaches the application controls is connected to the first metering device and the application controls is capable of the functions of the measured coating agent pressure and as a function of the measured coating agent flow to control the coating agent pressure to a pre-set target pressure or to control the flow rate of the coating agent to a predetermined target flow rate (fig. 1; para. 28-31).
In regards to claim 31, Rademacher, Herre and Medard as discussed above, where Rademacher teaches the application controls is capable of pressure control or volumetric flow control, where application controls is capable of regulating the pressure to a target pressure or a target flow rate (fig. 1; para. 20, 28-30).
In regards to claim 33, Rademacher, Herre and Medard as discussed above, where Rademacher teaches 
the inlet line is connected to the material supply (12, coating agent feed) to supply the coating material (fig. 1; para. 22);
the inlet line is fluidly connected to a return line (51, coating agent return) which returns coating (fig. 1; para. 33-35);
a switching valve (50) and a cylinder chamber (39) (pressure actuator) controls the flow to the return line (fig. 1; para. 33-35);
the inlet line is fluidly connected to the applicator which provides an outlet for the coating outlet (fig. 1; para. 22);
In regards to claim 34, Rademacher, Herre and Medard as discussed above, where Rademacher teaches the switching valve (50) and the cylinder chamber (39) regulates the coating 
In regards to claim 35, Rademacher, Herre and Medard as discussed above, where Rademacher teaches the switching valve (50), where the valve controls the flow through the return line (fig. 1; para. 34-35).
In regards to claim 38, Rademacher, Herre and Medard as discussed above, where Rademacher teaches the inlet line is fluidly connected to a second metering device (30, coating agent pump) which is capable of adjustable delivery rate (fig. 1; para. 25) and the application controls is capable of setting the delivery rate of the second metering device (fig. 1; para. 28-31).
Rademacher does not explicitly teach 
the printhead has a plurality of coating agent nozzles for dispensing the coating agent,
the printhead comprises a plurality of nozzle valves for controlling the flow of coating agent through said individual coating agent nozzles.
However, Medard teaches the applicator (6) comprising the printing head, where the applicator comprises a plurality of nozzles (60.1 to 60.i) each connected to a valve (66.1 to 66.i).  Medard teaches the valves allows for individual control of the flow to the connected nozzles (fig. 4-6, 7, 11, 13; para. 50-55).
Medard teaches an electronic control unit (68, control unit) is connected to the valves to control the opening and closing of the valve (fig. 4-6, 7, 11, 13; para. 62).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the electronic control unit controlling the valves of the applicator of Medard onto the application controls and applicator of 
Further regarding claim 38, Rademacher, Herre and Medard as discussed above, the coating installation will capable of the function of setting the delivery rate of the coating agent pump, the control unit determining the number of opened nozzle valves and setting the delivery rate of the coating agent pump as a function of the number of opened nozzle valves, as Rademacher and Medard the control unit which controls the pump and the valves.  
In regards to claim 39, Rademacher, Herre and Medard as discussed above, where electronic control unit/application controls is capable of a response time of less than 100ms.
Further regarding claims 38 and 39, it has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP2114)
In regards to claim 40, 42 and 43, Rademacher, Herre and Medard as discussed above, where Rademacher teaches the cylinder chamber is outside and upstream of the applicator and comprise a piston (33) which moves based on excessive or low pressure (fig. 1; para. 25-26)
In regards to claim 46, Rademacher, Herre and Medard as discussed above, where Medard teaches the applicator emits a narrowly limited jet of coating material (fig. 2-7, 11-13).
In regards to claim 48, Rademacher, Herre and Medard as discussed above, where Rademacher teaches the cylinder chamber (buffer reservoir) of the second metering device is downstream of the gear metering pump of the first metering device (fig. 1
In regards to claim 49, Rademacher, Herre and Medard as discussed above, where Medard teaches the applicator is connected to an arm (4, manipulator) of a robot (2) (fig. 1; para. 49).  
Medard teaches the arm moves along a programmed movement path with a movement speed over a surfaces (S) of a vehicle bodies (8) (fig. 1; para. 49, 59).  Medard teaches the applicator comprises a plurality of nozzles to eject coating material, where the plurality of nozzles arranged along a distance of the path of travel (fig. 2-6, 7, 11, 13; para. 50-55).
Rademacher and Herre teach the first metering device (20) is a gear/toothed metering pump that is connected between the inlet line and the applicator (Rademacher-fig. 1; para. 24, Herre-para. 63).
Rademacher, Herre and Medard teach structural elements of the first metering device and the applicator connected to the arm, where the prior art of Rademacher, Herre and Medard is capable of the functions of a time constant that is a period of time which elapses between a change in desired delivery quantity and a time at which 63% of the desired change in delivery quantity has been implemented. 
It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a 
In regards to claims 51-55, Rademacher, Herre and Medard as discussed above, where Medard teaches the applicator (6) comprising a printing head with a controlled valves (66.1-66.i) (actuators), where the applicator is connected to an arm (4, manipulator) of a robot (2) (fig. 1-4; para. 49-50, 53-54) and Rademacher and Herre teach the first metering device (20) is a gear/toothed metering pump that is connected between the inlet line and the applicator and the application controls (40, controller) controls the first metering device, where the control is capable of being based on pressure and flow rate (Rademacher-fig. 1; para. 24, 28-30, Herre-para. 63).
Rademacher, Herre and Medard do not explicitly teach the pressure is controlled with a maximum variation of ±500mbar, the controller controls the metering pump to deliver the coating agent to the printhead at a specified flow rate that provides an exit velocity of the coating agent from the printhead that is at least 5 m/s and at most 30 m/s, the printhead has an area coating capacity of at least 0.5 m2/min, the printhead along a programmed movement path at an application distance away from the component, the application distance at least 4 mm and at most 200 mm, and the controller controls the metering pump to deliver the coating agent a specified flow rate that provides an exit velocity of the coating agent such that the coating agent does not bounce off the component after the coating agent hits the component, and wherein the printhead has an application efficiency of at least 80% such that substantially all of the applied coating agent is completely deposited on the component without overspray.

As Rademacher, Herre and Medard teach the structural limitations of the claim, one would be capable of controlling the pressure within the variation of ±500mbar, controlling the apparatus to provide a specified flow rate that provides an exit velocity of the coating agent from the printhead that is at least 5 m/s and at most 30 m/s, providing a coating capacity of at least 0.5 m2/min, providing a programmed movement path at an application distance away from the component, the application distance at least 4 mm and at most 200 mm and providing a specified flow rate that provides an exit velocity of the coating agent such that the coating agent does not bounce off the component after the coating agent hits the component, and wherein the printhead has an application efficiency of at least 80% such that substantially all of the applied coating agent is completely deposited on the component without overspray.

Claims 28 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Rademacher, Herre and Medard as applied to claims 20, 22-24, 26-27, 29-31, 33-35, 38-40, 42-43, 46, 48-49 and 51-55 above, and further in view of Bahr (US 2003/0041884).
In regards to claims 28 and 32, Rademacher, Herre and Medard as discussed above, but do not explicitly teach a bypass line for bypassing the coating agent pump and a bypass valve controlling the coating agent flow through the bypass line.
However, Bahr teaches a metering unit (17) comprising a metering pump (19) and a bypass line with a valve (22) which allow for paint to bypass the metering pump (fig. 2; para. 14, 21, claim 16).

Further regarding claim 32, Rademacher, Herre, Medard and Bahr as discussed above, where the prior art teaches an electronic control unit/application controls which is capable of pressure control or volumetric flow control, 
the electronic control unit/application controls which is connected to a material pressure regulator (14) (Rademacher-fig. 1; para. 23), where the electronic control unit/application controls is capable of controlling (switching) material pressure regulator to pressure control mode when the applicator is operated in a transient state, in which the nozzle valves are opened or closed;
the electronic control unit/application controls is capable of volumetric flow control when the applicator is operated in a stationary state in which no nozzle valves of the applicator are opened or closed; 
and the electronic control unit/application controls is capable of controlling the bypass valve as a function of the stationary state and the transient state or during a colour change.
It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP2114).
Claim 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Rademacher and Medard as applied to claims 20, 22-24, 26-27, 29-31, 33-35, 38-40, 42-43, 46, 48-49 and 51-55 above, and further in view of Snaper (US 4,435,719).
In regards to claims 36-37, Rademacher, Herre and Medard as discussed above, but do not explicitly teach  the pressure actuator is a double-acting control valve movable from a first position to a second position, the double-acting control valve at the first position connects the coating agent feed with the coating agent outlet and closes the coating agent return, and  the double-acting control valve at the second position connects the coating agent feed with the coating agent return and closes the coating agent outlet; the double-acting control valve is arranged in the printhead, and the coating agent outlet controlled by the double-acting control valve is a nozzle opening of the printhead, and the double-acting control valve has the same free flow cross-section towards the coating agent return and towards the coating agent outlet
However, Snaper teaches an ink supply comprising: flow control valve (24, double-acting control valve) which is movable between a first position and a second position, where the flow control valve at a first position, a feed path from the ink supply reservoir (12) is connected to printing head (10) and a divert/return path with check valve-26 is closed.  The flow control valve at a second position provides for a connection between the feed path to the divert/return path, with the path to the printing head to be closed (fig. 1; col. 2, lines 40-65).  Snaper depicts the cross section of the path provided by the flow control valve has the size as the feed path and the divert/return path (fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the flow control valve of Snaper .

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Rademacher and Medard as applied to claims 20, 22-24, 26-27, 29-31, 33-35, 38-40, 42-43, 46, 48-49 and 51-55 above, and further in view of Murayama (US 2018/0093491).
In regards to claim 41, Rademacher, Herre and Medard as discussed above, but do not explicitly teach the buffer reservoir is arranged in the printhead.
However, Murayama teaches a liquid ejecting apparatus (11) comprises an ejecting section (13) which has a liquid chamber (17) upstream of the nozzles (12).  Murayama teaches the liquid chamber is inside the ejecting section (fig. 1; para. 13-14, 19-20).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the liquid chamber inside of the ejecting section of Murayama onto the applicator of Rademacher, Herre and Medard because Murayama teaches it will provide sufficient amount of liquid to be supplied (para. 3-4).

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Rademacher and Medard as applied to claims 20, 22-24, 26-27, 29-31, 33-35, 38-40, 42-43, 46, 48-49 and 51-55 above, and further in view of Gazeau (US 2007/0062383).
In regards to claim 50, Rademacher, Herre and Medard as discussed above, but do not explicitly teach the printhead is rotatable relative to the programmed movement path.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the rotatable printing assembly of Gazeau onto the applicator of Rademacher, Herre and Medard because Gazeau teaches it will reduce costs to print onto the surface (para. 10-11).
 
Response to Arguments
Applicant’s arguments, see response filed February 2, 2021, with respect to the rejection of claim 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rademacher, Herre and Medard.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684.  The examiner can normally be reached on Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717